  Case 1:19-cv-00725-PLM-RSK ECF No. 6 filed 09/18/19 PageID.98 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

MARTA JO HIESHETTER,                                )
                            Plaintiff,              )
                                                    )     No. 1:19-cv-725
-v-                                                 )
                                                    )     Honorable Paul L. Maloney
BRITTIAN AMANN, et al.,                             )
                            Defendants.             )
                                                    )

                ORDER DENYING EMERGENCY MEDICAL MOTION

       Marta Jo Hieshetter alleges she is being held against her will at Sunrise Living Center.

As part of this lawsuit she seeks an order allowing her to seek a second medical opinion and

cancer treatment, among other things. Hieshetter has been granted in forma pauperis status

and is proceeding without the benefit of counsel.

       The Court considers the document titled “Medical Emergency Motion” to be a

motion for a temporary restraining order (TRO). (ECF No. 3.) This Court must liberally

construe the pleadings and other filings of pro se parties. Boswell v. Mayer, 169 F.3d 384,

387 (6th Cir. 1999); see Owens v. Keeling, 461 F.3d 763, 776 (6th Cir. 2006) (citing Spotts

v. United States, 429 F.3d 248, 250 (6th Cir. 2005) (citing Haines v. Kerner, 404 U.S. 519,

520 (1972))).

       Decisions regarding a temporary restraining order are within the discretion of a

district court. See Ohio Republican Party v. Brunner, 543 F.3d 357, 361 (6th Cir. 2008)

Under Rule 65, a court may issue a temporary restraining order, without notice to the adverse

party, only if two conditions are met. Fed. R. Civ. P. 65(b)(1). First, the moving party must
  Case 1:19-cv-00725-PLM-RSK ECF No. 6 filed 09/18/19 PageID.99 Page 2 of 3



establish specific facts through an affidavit or a verified complaint or affidavit showing that an

immediate and irreparable injury will result to the moving party before the adverse party can

be heard in opposition to the motion. Fed. R. Civ. P. 65(b)(1)(A). Second, the moving party

must certify in writing any efforts made to give notice and the reasons why notice should not

be required. Fed. R. Civ. P. 65(b)(1)(B).

       At this point, Hieshetter is not entitled to a temporary restraining order. She has not

met the procedural requirements necessary to invoke this Court’s authority under Rule 65.

The “stringent restrictions” on TROs “reflect the fact that our entire jurisprudence runs

counter to the notion of court action taken before reasonable notice and opportunity to be

heard has been granted [to] both sides of a dispute.” Granny Goose Foods, Inc. v. Bhd. of

Teamsters and Auto Truck Drivers Local No. 70 of Alameda Cty., 415 U.S. 423, 439 (1974).

The United States Supreme Court has cautioned that the lenity afforded to pro se parties

does not relieve them of the obligation to follow the procedural rules. See McNeil v. United

States, 508 U.S. 106, 113 (1993) (quoting Mohasco Corp. v. Silver, 447 U.S. 807, 826

(1980)). "[T]he lenient treatment generally accorded to pro se litigants has limits," Pilgrim v.

Littlefield, 92 F.3d 413, 416 (6th Cir. 1996), and pro se parties must "follow the same rules

of procedure that govern other litigants," Nielson v. Price, 17 F.3d 1276, 1277 (10th Cir.

1994); see, e.g., In re Sharwell, 129 F.3d 1265 (6th Cir. Oct. 30, 1997) (unpublished table

opinion) ("While Sharwell was proceeding pro se and may not have fully understood the

rules of procedure, he was still required to comply with the rules; his pro se status does not

exempt him from compliance.").




                                                2
 Case 1:19-cv-00725-PLM-RSK ECF No. 6 filed 09/18/19 PageID.100 Page 3 of 3



      Accordingly, the medical emergency motion (temporary restraining order) (ECF No.

3) is DENIED. IT IS SO ORDERED.

Date: September 18, 2019                               /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge




                                          3
